           Case 1:17-vv-01048-UNJ Document 40 Filed 10/23/18 Page 1 of 3




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1048V
                                     Filed: August 31, 2018
                                         UNPUBLISHED


    MARTHA A. BOUDREAU,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Attorneys’ Fees and Costs
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Susan M. Cremer, Law Office of Michael Lawson Neff, PC, Atlanta, GA, for petitioner.
Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS 1

Dorsey, Chief Special Master:

       On August 3, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) after receiving an influenza (“flu”) vaccination on September 8,
2015. Petition at 1-2 On May 4, 2018, the undersigned issued a decision awarding
compensation to petitioner based on the respondent’s proffer. (ECF No. 27.)

       On August 9, 2018, petitioner filed a motion for attorneys’ fees and costs. (ECF
No. 32). Petitioner requests attorneys’ fees in the amount of $23,713.20 and attorneys’
costs in the amount of $3,071.55. Id. at 1. In compliance with General Order #9,

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-01048-UNJ Document 40 Filed 10/23/18 Page 2 of 3



petitioner filed a signed statement indicating that petitioner incurred no out-of-pocket
expenses. Id. at 1. Thus, the total amount requested is $26,784.75.

        On August 10, 2018, respondent filed a response to petitioner’s motion. (ECF
No. 33). Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13
contemplates any role for respondent in the resolution of a request by a petitioner for an
award of attorneys’ fees and costs.” Id. at 1. Respondent adds, however, that he “is
satisfied the statutory requirements for an award of attorneys’ fees and costs are met in
this case.” Id. at 2. Respondent “respectfully recommends that the Chief Special
Master exercise her discretion and determine a reasonable award for attorneys’ fees
and costs.” Id. at 3.

        Petitioner has filed no reply.

      The undersigned has reviewed the billing records submitted with petitioner’s
request and finds a reduction in the amount of fees to be awarded appropriate for the
reasons listed below.

      The undersigned finds it necessary to reduce the hourly rate of Petitioner’s
counsel Ms. Cremer. Petitioner’s counsel billed at a rate of $385 for 2016 and $394 for
2017, and $407 for 2018. The rate of $350 per hour has been previously awarded to
Ms. Cremer for work performed in 2016 and 2017. 3 The undersigned finds the rate of
$407 for work performed in 2018 reasonable. 4 However, as is consistent with other
cases in this program, Ms. Cremer’s rate is reduced to $350.00 per hour for work
performed in 2016 & 2017. This results in a reduction of $1,745.90. 5

        On August 28, 2018, petitioner filed an amended statement of case costs and
receipts. (ECF No. 35). Due to an “inadvertent clerical error” the rate per page for the
copies charges had been miscalculated. Id. at 2. Petitioner submits an amended
request for attorney costs in the total amount of $2,072.71. 6 Id. at 2. The undersigned
finds the amended request for attorney cots reasonable and awards the request in full.
3 Ms. Cremer was previously awarded the rate of $350 per hour in Renfroe v. Sec’y of Health & Human

Servs., 16-0156V, 2017 WL 1709708, (Fed. Cl. Sp. Mstr. April 5, 2017). In her affidavit Ms. Cremer
confirms that her “past base rate of $350 per hour has been paid without objection.” (ECF No. 32-3 at 3)
4 Ms. Cremer was barred in 1983 and indicates that she has 35 years of legal experience in 2018. The
OSM Attorneys' Forum Hourly Rate Fee Schedule for 2018 sets forth rates of between $407 and $455 for
attorneys with 31 or more years of experience for work performed during calendar year 2018. OSM fee
schedules can be found at: http://www.cofc.uscourts.gov/node/2914. To the extent this represents an
increase from Ms. Cremer's previous rates, an increase is reasonable in light of, inter alia, her increasing
experience in the Vaccine Program and the positive results she has achieved for her clients.

5This amount consists of ($385 - $350 = $35 x 4.5 hrs = $157.50) + ($394 - $350 = $44 x 36.1 hrs =
$1,588.40) = $1,745.90.

6In the first motion for attorney fees, petitioner requested a total for $3,071.55 in attorney’s costs. Of that
amount, $1,072.40 was for copy charges. (ECF No. 32-2 at 1). In the amended case costs and receipts
                                                       2
           Case 1:17-vv-01048-UNJ Document 40 Filed 10/23/18 Page 3 of 3




      The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request, the undersigned
GRANTS IN PART petitioner’s motion for attorneys’ fees and costs.

      Accordingly, the undersigned awards the total of $25,038.85 7 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel
Susan M. Cremer.

        The clerk of the court shall enter judgment in accordance herewith. 8

IT IS SO ORDERED.

                                                           s/Nora Beth Dorsey
                                                           Nora Beth Dorsey
                                                           Chief Special Master




petitioner’s request for attorney costs was reduced to $2,072.71. Of that amount, $73.56 was for copy
charges. (ECF No. 35-1 at 1).

7 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all

charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

8 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                      3
